DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/03/2022 wherein claim 1 has been amended.
Claims 1, 2, 4-8, 10-12, 14-18 and 20 are presented for examination on the merits. 
The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 10/03/2022 regarding the rejection of claims 1, 2, 4-8, 10-12, 14-18 and 20 under 35 USC 103 over Woodrow et al. (US 2014/0128345) as evidenced by Wikipedia “Polyvinyl alcohol,”, in view of Branham et al. (US 2010/0018641) and Ehrenreich et al. (US 8049061) is MAINTAINED for the reasons of record in the office action mailed on 7/1/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  The prior art fails to teach at least one filament comprising at least two low hydrolysis vinyl acetate-vinyl alcohol copolymers or at least two low hydrolysis vinyl acetate-vinyl alcohol copolymers wherein at least on of the vinyl acetate-vinyl alcohol copolymers comprises 84 mol% or less alcohol units.
In response to A, Woodrow’s drug delivery composition is in the form of electrospun “fibers” that are formed in to a stacked mesh. Woodrow’s composition is made from “fibers” wherein, for example, “one subset of fibers provides burst release kinetics, and another subset or layer of fibers provides sustained release kinetics” (see [0007, 0008, 0011]). Woodrow teaches that their composition may be made by “simultaneously electrospinning fibers from different polymer solution onto a single substrate… the method further includes stacking the product of one electrospinning around the product of a second electrospinning round to form a stacked microarchitecture” (see [0020]).  It is understood that “filament” and “fiber” are synonymous. Thus, it is clear from Woodrow that their composition is to comprise “at least two” fibers.
Regarding the requirement that at the “at least two filaments” comprising “at least two low hydrolysis vinyl acetate-vinyl alcohol copolymers”, this is obvious as Branham, like Woodrow, is directed to producing electrospun filament web materials, teaches that the filaments of their composition may be comprised of low hydrolysis vinyl acetate-vinyl alcohol copolymers. Branham teaches that by manipulating the degree of hydrolysis, the release of an entrapped active agent can be manipulated (see [0024-0026]).  Branham specifically points to a copolymer that is from 80-95% hydrolyzed (see [0026]) wherein from 85-90% hydrolyzed yields a polymer that is readily soluble in water at room temperature which is ideal for nature of Branham active releasing material. Thus, as Woodrow is similarly directed to fibrous materials for releasing water soluble actives (see [0081, 0191], it would have been obvious to modify the filaments of Woodrow to comprise the low hydrolysis vinyl acetate-vinyl alcohol copolymers with a reasonable expectation for success because combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A). As to the composition comprising “at least two low hydrolysis vinyl acetate-vinyl alcohol copolymers”, this is obvious as Branham teaches that “any combination of suitable hydrophilic polymer” may be included within the aqueous polymeric system in addition to providing a range of degrees of hydrolysis and indicates that by manipulating the degree of hydrolysis for the desired copolymer, the properties, e.g. water-solubility of the resulting fiber may be tunable. Thus, if one desired a matrix that comprised a filament that was slightly more water soluble than another filament, it would have been obvious to provide two different low hydrolysis vinyl acetate-vinyl alcohol copolymers such that this outcome was achieved without doing away with the inventive feature of the material/composition of Branham. 

Applicants response filed 10/03/2022 regarding the rejection of claims 1, 2, 4-8, 10-12, 14-18 and 20 made by the Examiner under provisional and non-provisional double patenting over 13/229/25, 13/229818 and US 8785361 in view of Branham et al. (US 2010/0018641) and Glenn Jr et al. (US 2012/0052036) have been fully considered but they are not persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/1/2022. It is noted that Applicant has not set forth any arguments regarding the above double patenting rejections. 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodrow et al. (US 2014/0128345, of record) as evidenced by Wikipedia “Polyvinyl alcohol,” and Merriam-Webster: Interwoven (see https://www.merriam-webster.com/thesaurus/interwoven), in view of Branham et al. (US 2010/0018641, of record) and Ehrenreich et al. (US 8049061)
Woodrow teach drug delivery systems incorporating electrospun fibers (fibrous structure) that comprise at least two drug (medicinal) agents (abstract; see [0006], see instant claims 4, 6 and 17). The fiber compositions are designed to release the different drugs, e.g., when implanted or when placed in contact with mucosal tissues (condition of intended use) (see [0006], see instant claim 2). The fibers may have the different drugs in different fibers (see [0007]). The different fibers are arranged in a fabric including a stacked, interwoven (inter-entangled) or combined composite microarchitecture as shown in Figure 8 (see [0008]; Figures 8 and 9).
The fibers include said drug from 0.01 to 60 wt% or more, such as 70 wt% or more (see [0008] and [0083]; Example 23).
In one embodiment, at least one of said drugs modifies the release characteristics of at least one other drug; alternatively, the release characteristic may be modified by the inclusion of an excipient in the solution from which the fibers are spun (see [0009]). Faster hydrophobic drug release could be achieved using excipients to enhance dissolution(dissolution aid) (see [0092], see instant claim 7). Detergents (surfactants) are used as excipients to enhance drug absorption by improving drug solubility (see [0092] and Example 59). In addition, the fiber may comprise a rate controlling shell membrane via coaxial electro spinning (filament coating) (see[0092], see instant claim 12). Excipients further include polyethylene glycol such as PEG 600 {plasticizer as evidenced by line 6 of page 12 of the instant specification) (see [0092]; see instant claim 10).
d) Stacked

    PNG
    media_image1.png
    60
    127
    media_image1.png
    Greyscale
 
e) Interwoven

    PNG
    media_image2.png
    60
    128
    media_image2.png
    Greyscale
 
f) Combined


    PNG
    media_image3.png
    61
    128
    media_image3.png
    Greyscale
 

Woodrow teaches that their fibers are arranged in an interwoven microarchitecture (see [0008] and [0020]) which reads on the broadest interpretation of “inter-entangled’ of the instant claims. This is further supported by Merriam-Webster which states that “entangled” is a synonym of “interwoven” (see https://www.merriam-
The fibers include or are spun from a polymer selected from the group including polyvinyl alcohol and polyvinylpyrrolidone (see [0017], [0034], [0074], [0094] and [0099]-[0100]; Figure 8; see instant claims 5 and 18). In Example 6, the polyvinyl alcohol is 87-89% hydrolysis {high hydrolysis as evidenced by lines 9-15 of page 1 of the instant specification). The polymer is present in a quantity sufficient to allow electro spinning (see [0083]). As readily understood by one of ordinary skill, increased polymer concentration will decrease drug loading and vice versa (see [0083]). 
Regarding the limitation of instant claims 1 and 16 of less than 50 wt% of the filament-forming material, because Woodrow teach the fibers include said drug from 0.01 to 60 wt% or more, such as 70 wt% or more, the fibers maximally include the polymer from 0.99 to 40 wt% or less, such as 30 wt% or less because the sum of all weight percentages necessarily equals 100 wt%, as readily understood by one of ordinary skill. In Example 52, PVP fibers are hygroscopic and can absorb up to 5 wt% water from air (paragraph [0227]). As evidenced by Wikipedia, the properties of polyvinyl alcohol depend on humidity and with higher humidity more water is absorbed (page 4, 1st paragraph).
The fibers {filaments) are about 60 to 80 nm in diameter, or 200 or more nm (see [0084]; Figure 20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Drug-eluting fibers are fabricated by electro spinning which applies electrostatic forces for formation of micro- or nano-scale polymer fibers; the fibers of Example 28 have a diameter of 200 to 700 nm (see [0070] and [0169]; see also [0182] and [0223]). Modulation of drug release can be achieved by changing fiber diameter, for example, increasing fiber diameter up to 6 times correlated with reduced amounts of model drug release after 6 days; 3.4 mm diameter fibers released less than 560 nm fibers (see [0161] and [0174]; see also [0176]; see instant claim 11). Drugs are rapidly delivered from small diameter fibers (see [0160]). Because Woodrow teach the fiber diameter to impact the rate of drug delivery, the diameter of the fiber is result-effective and it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation. See MPEP 2144.05(II). Fiber diameter is determined via imagining as described in Examples 8 and 42 (see [0126] and [0214]).
In Example 8, spun fabrics are sputter coated for imaging (see [0126]; see instant claim 15). 
The fibers can provide a platform for modulating drug release by deploying rapidly dissolving fibers (dissolvable fibrous structure) or by deploying persistent fibers (see[0110]). The PVA fibers of Example 2 dissolve in water (see [0113]).
Woodrow fails to teach low hydrolysis (as evidenced by lines 9-15 of page 1 of the instant specification low hydrolysis encompasses not more than 84%) vinyl acetate-vinyl alcohol copolymers as required by claim 1. Woodrow also fails to teach vinyl acetate-vinyl alcohol copolymers comprising 84 mol% or less alcohol units as required by claim 16. Woodrow do not teach the filament has a water content of from 0 to 20 wt% as required by claim 8. Woodrow do not teach the fibrous structure has one or more of the following properties: a Hand Dissolution of less than 30 strokes, an average disintegration time of 60 seconds or less, an average dissolution time of 600 seconds or less, an average basis weight normalized disintegration time of 1.0 s/gsm or less, an average basis weight normalized dissolution time of 10 s/gsm or less as required by claims 14 and 20.
Branham teach a composite nonwoven web comprising electrospun nanofibers having an average diameter of from about 50 nm to about 5000 nm (5 microns) comprising a hydrophilic polymer than can be a polyvinyl alcohol (see abstract and [0005] and [0038]). Polyvinyl alcohol (PVOH) may be formed by replacing acetate groups in polyvinyl acetate with hydroxyl groups according to a hydrolysis reaction; a skilled artisan can control the rate of release of the skin wellness agents by controlling the degree of PVOH hydrolysis (see [0024]-[0026]). The PVOH is less than 95% hydrolyzed, less than 90% hydrolyzed, for example, may be hydrolyzed from 80 to 95% (see [0026]; claims 7 and 18; see instant claim 16). As evidenced by lines 9-15 of page 1 of the instant specification, low hydrolysis as required by instant claim 1 encompasses not more than 84%. Therefore, Branham renders obvious low hydrolysis PVOH as required by instant claim 1. Branham teaches the degree of PVOH hydrolysis to be a result-effective variable controlling the rate of release of the skin wellness agents, and as per MPEP 2144.05(II) it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.
As to the instantly claimed composition requiring “at least two low hydrolysis vinyl acetate-vinyl alcohol copolymers”, this is obvious as Branham teaches that “any combination of suitable hydrophilic polymers” may be included within the aqueous polymeric system in addition to providing a range of degrees of hydrolysis and indicates that by manipulating the degree of hydrolysis for the desired copolymer, the properties, e.g. water-solubility of the resulting fiber may be tunable. Thus, if one desired a matrix that comprised a filament that was slightly more water soluble than another filament, it would have been obvious to provide two different low hydrolysis vinyl acetate-vinyl alcohol copolymers such that this outcome was achieved without doing away with the inventive feature of the material/composition of Branham. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the degree of hydrolysis of the polyvinyl alcohol polymer of Woodrow because Branham teach a skilled artisan can control the rate of release of agents from electrospun nanofibers by controlling the degree of polyvinyl alcohol hydrolysis and combination of said polymers would have been within the purview of the references teaching.
Woodrow and Branham are analogous inventions in the field of delivery systems comprising electrospun fibers of polymers inclusive of polyvinyl alcohol, the fiber compositions designed to release the different actives when placed in contact with water.
Regarding the water content of claim 8, because Woodrow in view of Branham render obvious polyvinyl alcohol filaments as instantly claimed, because Woodrow teach PVP fibers are hygroscopic and can absorb up to 5 wt% water from air, and because Wikipedia evidence PVA is hygroscopic, e.g., absorbs moisture from the air, one of ordinary skill in the art would be imbued with the reasonable expectation that the PVA fibers of Woodrow in view of Branham absorb water from air up to 20 wt% as instantly claimed, absent evidence to the contrary.
Regarding the dissolution/disintegration properties of claims 14 and 20, because Woodrow in view of Branham render obvious polyvinyl alcohol filaments as instantly claimed, because Woodrow demonstrate PVA fibers dissolve in water, and because Branham explicitly teach the PVA hydrolysis value correlates with the active agent release from the hydrophilic polymer, one of one of ordinary skill in the art would be imbued with the reasonable expectation that the PVA fibers of Woodrow in view of Branham also possess the instantly claimed dissolution/disintegration properties.
Woodrow (and Branham) fail to teach the at least one of the one or more particular active agents as being separate from the filament
Ehrenreich is directed intraluminal catheter devices made from an electrospun matrix of fiber elements wherein the fibrous elements possess a hydrogel polymer coating having at least one therapeutic agent incorporated therein (see claim 18). Onto this structure, a protective coating may be provided so as to prevent the premature elution of release of the therapeutic agent from the hydrogel. Protective coating materials includes polyvinyl alcohol, polyethylene oxide and pluronic F-127 (see column 6, lines 25-54) (all of which are known surfactants). Given the breadth of the “particulate agent”, the aforementioned agents are considered such. Therefore, it would have been obvious to modify Woodrow’s electrospun fibers such that the fibers further possessed a protective coating so as to prevent the premature release of the drug material as taught by Ehrenreich.  See MPEP 2143(I)(A) which states that combining prior art elements according to known methods to yield predictable results is indicia of obviousness
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4-8, 10-12,14-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-16,18-25, 31-33, 40, 41, 43 and 44 of copending Application No. 13/229,825 in view of Branham et al. (US2010/0018641, published January 28, 2010, of record) and Glenn, JR. et al. (US 2012/0052036, published March 1, 2012, IDS reference filed July 22, 2015).
The instant claims are drawn to a dissolvable fibrous structure comprising a plurality of inter-entangled filaments, at least one filament comprising less than 50 wt% of filament material comprising low hydrolysis/less than 84% vinyl acetate-vinyl alcohol copolymers and comprising greater than 50 wt% active agent comprising surfactant, the filament exhibits a diameter greater than 1 micron, wherein the fibrous structure is capable of dissolving to release the active. The active is selected from skin benefit, medicinal, lotions, fabric care, dishwashing, carpet care, surface care, hair care, air care. There are at least two agents. The filament material further comprises polymers inclusive of pullulan or/and starch. The filament further comprises a dissolution aid, a plasticizer, a coating. The filament has a water content of 0 to 20 wt%. The filament has a diameter greater than 1 micron but less than 50 microns. The fibrous structure has a coating. The fibrous structure has one or more of the following properties: a Hand Dissolution of less than 30 strokes, an average disintegration time of 60 seconds or less, an average dissolution time of 600 seconds or less, an average basis weight normalized disintegration time of 1.0 s/gsm or less, an average basis weight normalized dissolution time of 10 s/gsm or less.
The conflicting claims are drawn to a nonwoven web (fibrous structure) comprising a plurality of inter-entangled filaments 3 to 10 microns in diameter comprising less than 50 wt% of filament materials comprising a hydroxyl polymer selected from pullulan, PVA and mixtures thereof and greater than 50 wt% of one or more releasable non-perfume active agents comprising a surfactant. The filament further comprises a dissolution aid, a plasticizer and a coating. The non-perfume active is selected from skin benefit, medicinal, lotions, fabric care, dishwashing, carpet care, surface care, hair care, air care. There are at least two non-perfume active agents. The filament has a water content of 0 to 20 wt%.
The conflicting claims teach the genus of PVA polymers but do not teach the sub-genus of low hydrolysis/less than 84% vinyl acetate-vinyl alcohol copolymers. The conflicting claims also do not teach the properties of dissolution. However, Branham teach the degree of hydrolysis of polyvinyl alcohol polymers impacts water solubility at paragraphs [0024]-[0025]. Thus, a skilled artisan can control the rate of release of the active agents by optimizing the hydrolysis content, which for many applications is at least 80% such as 80 to 95% as disclosed at paragraph [0026]. It is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation as per MPEP § 2144.05 II. The properties of dissolution therefore flow from the choice/optimization of the hydrolysis content of the PVA polymer because if the composition is physically the same it must have the same properties as per MPEP § 2112.01 II.
The conflicting claims also do not teach a coating on the nonwoven web. However, this deficiency is remedied by Glenn JR at paragraph [0416] which describes a coating of the nonwoven web as is known in the prior art as shown in Figures 1 and 2.
Therefore, the instant claims are an obvious variant of the conflicting claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.




Claims 1, 2, 4-8,10-12,14-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-18, 21-29, 40, 42 and 43 of copending Application No. 13/229,818 in view of Branham et al. (US 2010/0018641, published January 28, 2010, of record) and Glenn, JR. et al. (US 2012/0052036, published March 1, 2012, IDS reference filed July 22, 2015).
The instant claims have been described supra.
The conflicting claims are drawn to a nonwoven web (fibrous structure) comprising a plurality of inter-entangled filaments greater than 1 micron and less than 50 microns in diameter comprising less than 50 wt% of filament materials comprising a polymer inclusive of pullulan, polyvinyl alcohol and mixtures thereof and greater than 50 wt% of one or more active agents comprising a tooth care (medicinal) active. The filament has a water content of less than 20 wt%. The filament further comprises a plasticizer and a coating. There are at least two agents.
The conflicting claims teach the genus of PVA polymers but do not teach the sub-genus of low hydrolysis/less than 84% vinyl acetate-vinyl alcohol copolymers. The conflicting claims also do not teach the properties of dissolution. However, Branham teach the degree of hydrolysis of polyvinyl alcohol polymers impacts water solubility at paragraphs [0024]-[0025]. Thus, a skilled artisan can control the rate of release of the active agents by optimizing the hydrolysis content, which for many applications is at least 80% such as 80 to 95% as disclosed at paragraph [0026]. It is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation as per MPEP § 2144.05 II. The properties of dissolution therefore flow from the choice/optimization of the hydrolysis content of the PVA polymer because if the composition is physically the same it must have the same properties as per MPEP § 2112.01 II.
The conflicting claims also do not teach a coating on the nonwoven web. However, this deficiency is remedied by Glenn JR at paragraph [0416] which describes a coating of the nonwoven web as is known in the prior art as shown in Figures 1 and 2.
The conflicting claims do not teach a dissolution aid, however, this deficiency is remedied by Glenn JR at paragraph [0282] which describes the incorporation of dissolution aids into the filament to accelerate dissolution.
The conflicting claims do not teach a surfactant active, however, this deficiency is remedied by Glenn JR at paragraphs [0157]-[0190] which describes the inclusion of surfactants within the filament. Therefore, the instant claims are an obvious variant of the conflicting claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-8,10-12,14-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,785,361 in view of Branham et al. (US 2010/0018641, published January 28, 2010, of record) and Glenn, JR. et al. (US 2012/0052036, published March 1, 2012, IDS reference filed July 22, 2015).
The instant claims have been described supra.
The patented claims are drawn to a nonwoven web (fibrous structure) product comprising a plurality of inter-entangled filaments, at least one filament comprising at least 20 wt% active agents comprising a surfactant and one or more water-soluble filament forming material comprising a hydroxyl polymer selected from polyvinyl alcohol and starch, wherein the active is releasable. The active is selected from skin benefit, medicinal, lotions, fabric care, dishwashing, carpet care, surface care, hair care, air care. There are at least two agents. The filament further comprises a dissolution aid. The filament has a water content of 0 to 20 wt%.
The conflicting patented claims teach the genus of water-soluble PVA polymers but do not teach the sub-genus of low hydrolysis/less than 84% vinyl acetate-vinyl alcohol copolymers. The conflicting claims also do not teach the properties of dissolution. However, Branham teach the degree of hydrolysis of polyvinyl alcohol polymers impacts water solubility at paragraphs [0024]-[0025]. Thus, a skilled artisan can control the rate of release of the active agents by optimizing the hydrolysis content, which for many applications is at least 80% such as 80 to 95% as disclosed at paragraph [0026]. It is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation as per MPEP § 2144.05 II. The properties of dissolution therefore flow from the choice/optimization of the hydrolysis content of the PVA polymer because if the composition is physically the same it must have the same properties as per MPEP § 2112.01 II.
The conflicting patented claims do not teach a plasticizer, however, this deficiency is remedied by Glenn JR at paragraphs [0045]-[0046] which describes plasticizers for the filaments.
The conflicting patented claims do not teach a fiber coating and a fibrous structure coating, however, this deficiency is remedied by Glenn JR at paragraph [0114] which describes a coating on the filament and at paragraph [0416] which describes a coating of the nonwoven web as is known in the prior art as shown in Figures 1 and 2.
The conflicting patented claims do not teach a diameter less than 50 microns, however, this deficiency is remedied by Glenn Jr at paragraph [0089] which described filaments of diameter less than 100 microns and greater than 1 micron.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611